Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Withdrawn Rejection
The 35 U.S.C. §112 second rejection of claim 2, made of record in the office action mailed 11/23/2020, page 2 have been withdrawn due to Applicant’s amendment in the response filed on 05/21/2021.  
The claim objections of claims 10-11, made of record in the office action mailed 11/23/2020, page 2 have been withdrawn due to Applicant’s amendment in the response filed on 05/21/2021.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Lu et al. (US 2013/0253150) in view of Ho et al. (US 2003/0130464). 
Regarding claims 1, 3, 10 Lu discloses Ziegler-Natta catalyzed ethylene copolymer (abstract). Lu discloses Ziegler-Natta catalyzed ethylene copolymer has at least 15% TREF fraction below an elution temperature of 35 C (Figure 4). The polymers 
However, Lu fails to disclose that the cast film is a multilayer cast film and the cast film has a cling force of at least 200 grams-force per inch width at 200% pre stretch and a slow puncture resistance of greater than 50 J/mm. 
Whereas, Ho discloses multilayer cast film particularly well suited for mono layer or multi-layer film (para 0008) comprising cast film component layer prepared from Ziegler-Natta catalyst ethylene and alpha olefin copolymer (para 0019, resin 1, table 2). 
It would have been obvious to one of ordinary skill in the art at the time of Application was filed to form the cast film comprising ZN LLDPE of Lu in to multilayer cast film as taught by Ho motivated by the desire to have superior tear strength and toughness and for end-use applications. 
As Lu in view of Ho discloses a multilayer cast film comprising a layer comprising a ZN catalyzed ethylene alpha olefin copolymer having claimed density, melt index ratio, melt index, polydispersity and TREF fraction as presently claimed, it therefore would be obvious that layer would intrinsically have a cling force of at least 200 grams-force per inch width at 200% pre-stretch and a slow puncture resistance of greater than 50 J/mm and would have an outstanding cling property. 
The Office realizes that the claimed properties are not positively stated by the reference. However, the reference teaches all of the claimed ingredients, claimed amounts, of making the claimed composition.  Therefore, the claimed properties would be intrinsically be capable to be achieved by the cast film layer comprising ZN-ethylene alpha olefin copolymer disclosed by the reference (See MPEP § 2112.01). If it is the Applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients and claimed amounts.


Regarding claims 2, 4, 11 Lu discloses Ziegler-Natta catalyzed ethylene copolymer (abstract). Lu discloses Ziegler-Natta catalyzed ethylene copolymer has at least 15% TREF fraction below an elution temperature of 35 C (Figure 4). Lu discloses copolymer is produced by reacting ethylene and a comonomer in the presence of a titanium-based Ziegler-Natta catalyst and an alkylaluminum co-catalyst at a temperature of from 50.degree.C. and 300.degree.  C., an ethylene partial pressure of from 10 psi 

Regarding claims 6-7, Lu fails to disclose that the cast film component layer can be used both as skin and core layers without pre-blending.
Whereas, Ho discloses a multilayer cast film which incorporates at least one monolayer according to claim 1 (claim 1), where the mono layer can be skin layer or core layer without pre-blending. 
It would have been obvious to one of ordinary skill in the art at the time of invention to include the ZN LLDPE of Lu in the core layer and skin layer based on the end use Application, as it is well known in the art to use the ZN LLDPE in the core and skin layers. 
Alternatively, however, the recitation in the claims that the cast film component layer is “for skin layer and core layer” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
 It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Lu in view of Ho disclose multilayer cast film comprising component 
Regarding claim 8, As Lu in view of Ho discloses a multilayer cast film comprising a layer comprising a ZN catalyzed ethylene alpha olefin copolymer having claimed density, melt index ratio, melt index, polydispersity and TREF fraction as presently claimed, it therefore would be obvious that layer would intrinsically have a TD tear strength of greater than 450 g/mil.  
Response to Arguments
Applicants arguments filed on 05/21/2021 have been fully considered, but they are not persuasive.
Applicant argues that the Examiner relies on Ho for the teaching of a multilayer cast film having a unique composition, specifically a pseudohomogeneous LLDPE resin. Nothing within Ho teaches or fairly suggests that the resin of Ho can be replaced with a non-pseudohomogeneous copolymer. Indeed, as discussed below, Ho specifically teaches away from such a substitution. It is improper to combine references where the references teach away from their combination. In re Grasselli, 713 F.2d 731, 743, 218 USPQ 769, 779 (Fed. Cir. 1983) (“The claimed catalyst which contained both iron and an alkali metal was not suggested by the combination of a reference which taught the interchangeability of antimony and alkali metal with the same beneficial result, combined with a reference expressly excluding antimony from, and adding iron to, a catalyst.”). As in In re Grasselli, Ho expressly excludes using non psudohomogeneous resins in a multilayer cast film. As such, the combination of Lu with 
However, it should be noted that Ho is not being used as a teaching reference to replace the resin with the resin of Lu, Ho is only used as a teaching reference to show that cast film comprising ZN LLDPE of Lu can be formed in to multilayer cast film motivated by the desire to have superior tear strength and toughness and for end-use applications. Further, it is well known in the art to use the ZN ethylene and alpha olefin copolymer in to multi-layer cast film. Cast film component layer comprising ZN catalyzed ethylene and alpha olefin copolymer as presently claimed is being taught by Lu reference. 
However, note that while Ho do not disclose all the features of the present claimed invention, Ho is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely to form the cast film in to multilayer cast film, and in combination with the primary reference, discloses the presently claimed invention. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RONAK C PATEL/Primary Examiner, Art Unit 1788